Name: 2011/42/EU: Council Decision of 18Ã January 2011 appointing one Polish member and one Polish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  parliament
 Date Published: 2011-01-22

 22.1.2011 EN Official Journal of the European Union L 19/18 COUNCIL DECISION of 18 January 2011 appointing one Polish member and one Polish alternate member of the Committee of the Regions (2011/42/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Polish Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Jerzy KROPIWNICKI. (3) An alternate members seat will become vacant following the appointment of Mr Tadeusz TRUSKOLASKI as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as a member:  Tadeusz TRUSKOLASKI, Prezydent Miasta BiaÃ egostoku; and (b) as alternate member:  Pawel ADAMOWICZ, Prezydent Miasta GdaÃ ska. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 18 January 2011. For the Council The President Gy. MATOLCSY (1) OJ L 348, 29.12.2009, p. 22, and OJ L 12, 19.1.2010, p. 11.